DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 07/05/2022 have been fully considered but they are not persuasive. 
In response to applicant’s that the apparatus 18 is a separation device, and therefore may include a centrifuge or a filter, one of ordinary skill in the art would not be motivated to provide the apparatus with an impeller for mixing the liquid. Providing the apparatus 18 with an impeller would destroy the intended purpose or function of the apparatus 18 of separating certain cells from a liquid constituent, the examiner disagrees.
It appears that applicant is attempting to limit the functionality of apparatus 18. The examiner acknowledges that Galliher discloses that apparatus 18 in some instances may be used for manipulation of liquid which may include separation and/or filtration. However, Galliher also discloses in paragraph 32 that Manipulation may include, for example, mixing, aeration, causing a reaction to occur, changing a concentration of a component in the liquid, and the like. It is noted that impellers are well-known in the art to aid in mixing and/or aeration as evidenced in at least paragraphs 43, 80 and 145. Therefore, Applicant’s argument that Providing the apparatus 18 with an impeller would destroy the intended purpose or function of the apparatus 18 of separating certain cells from a liquid constituent is incorrect. Thus, the Galliher reference does provide the necessary teaching or incentive to one of ordinary skill in the art to make the required modifications. Additionally, since the Galliher reference teaches that apparatus 18 may be used for mixing and/or aeration, it is the position of the Office that the Galliher reference does not teach away from the Examiner’s proposed modification since such a modification does not destroy the purpose or function of the invention disclosed in the Galliher. 
In response to applicant’s argument regarding the Stankowski reference, it is noted that the Stankowski reference was not relied upon for teaching a first and second impeller. Instead, the Stankowski reference was relied upon for teaching that it was known in the art to provide a bag assembly for cell cultivation wherein the bags are stacked as shown in FIG. 7, with the second bag below the first bag and optionally a third bag (and further bags) below the second bag as discussed in at least paragraph 39. Stankowski also shows wherein the top end of the second bag is depressed to form a pocket in which at least a portion of the first bag is disposed as shown in FIG. 11. Therefore, the examiner maintains that Galliher in view of Stankowski teaches the bioreactor bag assembly of claims 20 and 22-33.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation “the support structure” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Galliher et al. (hereinafter Galliher) US 2015/0368602.
Regarding claim 20, Galliher discloses a bioreactor bag assembly [10], comprising: a first flexible bag defining a first reaction chamber (apparatus 14 includes one or more disposable components. For example, as described in more detail below, apparatus 14 may comprise a reactor for forming a chemical, biological, and/or pharmaceutical product in the form of a disposable, collapsible bag; paragraph 30), the first reaction chamber having a first volume, a first inlet, and a first outlet (a system comprises a first apparatus comprising a first collapsible bag adapted for containing a liquid, the first collapsible bag including at least one inlet and at least one outlet; paragraph 9); and a second flexible bag defining a second reaction chamber (apparatus 18 may, in some embodiments, include one or more disposable components such as a collapsible bag adapted for containing a liquid; paragraph 33), the second reaction chamber having a second volume greater than the first volume, a second inlet, and a second outlet (A second apparatus may be in fluid communication with the first apparatus. The second apparatus may comprise a second collapsible bag adapted for containing a liquid, the second collapsible bag including at least one inlet and at least one outlet; paragraph 9), the second inlet of the second bag being fluidically connected to the first outlet of the first bag so liquid in first reaction chamber can be transferred to the second reaction chamber (wherein an outlet of the first collapsible bag is in fluid communication with an inlet of the second collapsible bag; paragraph 9): and a means for mixing liquid in the first reaction chamber  (The first collapsible bag may further include a base plate that is attached to the collapsible bag and configured to support an impeller. Optionally, a shaft may be associated with the base plate. In some cases, an impeller may be associated with the base plate. The impeller may be magnetically driven or may be a direct-shaft driven impeller; paragraph 9); also see paragraph 43.
Galliher also discloses that the container may have a volume between 1-40 L, 40-100 L, 100-200 L, 200-300 L, 300-500 L, 500-750 L, 750-1,000 L, 1,000-2,000 L, 2,000-5,000 L, or 5,000-10,000 L; paragraph 90. Therefore, second reaction chamber is capable of having a  volume that is greater than the volume of the first reaction chamber.
Additionally, Galliher discloses a means for mixing liquid in the first reaction chamber (The first collapsible bag may further include a base plate that is attached to the collapsible bag and configured to support an impeller. Optionally, a shaft may be associated with the base plate. In some cases, an impeller may be associated with the base plate. The impeller may be magnetically driven or may be a direct-shaft driven impeller; paragraph 9); also see paragraph 43. However, Galliher does not explicitly disclose a means for mixing liquid in the second reaction chamber (apparatus 18). However, Galliher does disclose in paragraph 45 that system 10 may optionally include one or more apparatuses 48 in fluid communication with apparatus 40. Apparatus 48 may comprise, for example, a mixing system that generates the solutions to be stored in one or more apparatuses 40. 
Therefore, absent unexpected results, it would have been obvious to one having ordinary skill in the art to provide an additional impeller within apparatus 18, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP §2144.04 (VI-B).
Galliher does not explicitly disclose a means for mixing liquid in the second reaction chamber (apparatus 18). However, Galliher does disclose in paragraph 45 that system 10 may optionally include one or more apparatuses 48 in fluid communication with apparatus 40. Apparatus 48 may comprise, for example, a mixing system that generates the solutions to be stored in one or more apparatuses 40. 
Therefore, absent unexpected results, it would have been obvious to one having ordinary skill in the art to provide an additional impeller within apparatus 18, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP §2144.04 (VI-B).
Regarding claim 22, Galliher does not explicitly disclose a means for mixing comprising a shaft extending through the first reaction chamber and into the second reaction chamber, the first impeller and the second impeller connected to the shaft so rotation of the shaft causes the first impeller and the second impeller to rotate. 
However, Galliher does disclose a means for mixing liquid (The first collapsible bag may further include a base plate that is attached to the collapsible bag and configured to support an impeller. Optionally, a shaft may be associated with the base plate. In some cases, an impeller may be associated with the base plate. The impeller may be magnetically driven or may be a direct-shaft driven impeller; paragraph 9); also see paragraph 43. The mixer may have an extended drive shaft which allows the impeller to be raised to different heights relative to the bottom of the container. The extended shaft can also allow integration of multiple impellers; paragraph 118. Galliher also discloses in paragraph 45 that system 10 may optionally include one or more apparatuses 48 in fluid communication with apparatus 40. Apparatus 48 may comprise, for example, a mixing system that generates the solutions to be stored in one or more apparatuses 40. 
Therefore, absent unexpected results, it would have been obvious to one having ordinary skill in the art to provide an additional impeller within apparatus 18 such that the shaft extends through the first reaction chamber and into the second reaction chamber, the first impeller and the second impeller connected to the shaft so rotation of the shaft causes the first impeller and the second impeller to rotate, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP §2144.04 (VI-B).
Regarding claim 23, The first and second bags of Galliher implicitly comprise a top end, a bottom end, and a sidewall as discussed in at least paragraph 75-76 and shown in Fig. 3.
Galliher does not explicitly disclose wherein the first bag is positioned on top of the second bag with the bottom end of the first bag connected to the top end of the second bag. However, Galliher does disclose wherein an outlet of the first collapsible bag is in fluid communication with an inlet of the second collapsible bag; paragraph 9. Absent unexpected results, it would have been obvious to one having ordinary skill in the art to position a first bag on top of a second bag with the bottom end of the first bag connected to the top end of the second bag, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).
Claims 24-33 are rejected under 35 U.S.C. 103 as being unpatentable over Galliher US 2015/0368602 as applied above to claims 20, 22 and 23, and further in view of Stankowski et al. (hereinafter Stankowski) US 2017/0073624.
Regarding claim 24, Galliher does not disclose wherein the top end of the second bag is depressed to form a pocket in which at least a portion of the first bag is disposed.
Stankowski discloses a bag assembly for cell cultivation wherein the bags can be stacked as shown in FIG. 7, with the second bag below the first bag and optionally a third bag (and further bags) below the second bag as discussed in at least paragraph 39. Figure 11 of Stankowski shows wherein the top end of the second bag is depressed to form a pocket in which at least a portion of the first bag is disposed.
It would have been obvious to one of ordinary skill in the art to modify Galliher with the stacked/depressed arrangement as taught by Stankowski since the stacked arrangement/depressed allows for easier constriction of the connections, as the outlet port of a previous bag can easily be connected to an inlet port on the free top surface of a subsequent bag via a tubing loop above the stack. Another advantage is that it is easier to remove samples from each bag from sample ports on the free top surfaces of the bags.
Regarding claim 25, Galliher discloses wherein the sidewall of the first bag is surrounded by a first heating element as discussed in at least paragraphs 105 and 106, and wherein the support structure has a second heating element (heat blanket/jacket) as discussed in at least paragraphs 105 and 106.
Regarding claim 26, Galliher discloses wherein the first reaction chamber and the second reaction chamber can accommodate reactions at a volume range from about 1 L to about 1000 L (A container (e.g., collapsible bag) may have any suitable size for containing a liquid. For example, the container may have a volume between 1-40 L, 40-100 L, 100-200 L, 200-300 L, 300-500 L, 500-750 L, 750-1,000 L, 1,000-2,000 L, 2,000-5,000 L, or 5,000-10,000 L. In some instances, the container has a volume greater than 1 L, or in other instances, greater than 10 L, 20 L, 40 L, 100 L, 200 L, 500 L, or 1,000 L. Volumes greater than 10,000 L are also possible; paragraph 90).
Regarding claim 27, Galliher discloses wherein the volume of the first bag is about 3 L, and wherein the volume of the second bag is about 50 L (A container (e.g., collapsible bag) may have any suitable size for containing a liquid. For example, the container may have a volume between 1-40 L, 40-100 L, 100-200 L, 200-300 L, 300-500 L, 500-750 L, 750-1,000 L, 1,000-2,000 L, 2,000-5,000 L, or 5,000-10,000 L. In some instances, the container has a volume greater than 1 L, or in other instances, greater than 10 L, 20 L, 40 L, 100 L, 200 L, 500 L, or 1,000 L. Volumes greater than 10,000 L are also possible; paragraph 90).
Regarding claim 28, Galliher discloses wherein the volume of the first bag is about 10 L, and wherein the volume of the second bag is about 200 L(A container (e.g., collapsible bag) may have any suitable size for containing a liquid. For example, the container may have a volume between 1-40 L, 40-100 L, 100-200 L, 200-300 L, 300-500 L, 500-750 L, 750-1,000 L, 1,000-2,000 L, 2,000-5,000 L, or 5,000-10,000 L. In some instances, the container has a volume greater than 1 L, or in other instances, greater than 10 L, 20 L, 40 L, 100 L, 200 L, 500 L, or 1,000 L. Volumes greater than 10,000 L are also possible; paragraph 90).
Regarding claim 29, Galliher discloses wherein the volume of the first bag is about 50 L, and wherein the volume of the second bag is about 1,000 L(A container (e.g., collapsible bag) may have any suitable size for containing a liquid. For example, the container may have a volume between 1-40 L, 40-100 L, 100-200 L, 200-300 L, 300-500 L, 500-750 L, 750-1,000 L, 1,000-2,000 L, 2,000-5,000 L, or 5,000-10,000 L. In some instances, the container has a volume greater than 1 L, or in other instances, greater than 10 L, 20 L, 40 L, 100 L, 200 L, 500 L, or 1,000 L. Volumes greater than 10,000 L are also possible; paragraph 90).
Regarding claim 30, Galliher discloses that the container may have a volume between 1-40 L, 40-100 L, 100-200 L, 200-300 L, 300-500 L, 500-750 L, 750-1,000 L, 1,000-2,000 L, 2,000-5,000 L, or 5,000-10,000 L; paragraph 90. Therefore, second reaction chamber is capable of having a  volume that is greater than the volume of the first reaction chamber. The first and second bags of Galliher implicitly comprise a top end, a bottom end, and a sidewall as discussed in at least paragraph 75-76 and shown in Fig. 3.
Galliher does not explicitly disclose wherein the first bag is positioned on top of the second bag with the bottom end of the first bag connected to the top end of the second bag. However, Galliher does disclose wherein an outlet of the first collapsible bag is in fluid communication with an inlet of the second collapsible bag; paragraph 9. Absent unexpected results, it would have been obvious to one having ordinary skill in the art to position a first bag on top of a second bag with the bottom end of the first bag connected to the top end of the second bag, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).
Regarding claim 31, Galliher does not disclose wherein the top end of the second bag is depressed to form a pocket in which at least a portion of the first bag is disposed.
Stankowski discloses a bag assembly for cell cultivation wherein the bags can be stacked as shown in FIG. 7, with the second bag below the first bag and optionally a third bag (and further bags) below the second bag as discussed in at least paragraph 39. Figure 11 of Stankowski shows wherein the top end of the second bag is depressed to form a pocket in which at least a portion of the first bag is disposed.
It would have been obvious to one of ordinary skill in the art to modify Galliher with the stacked/depressed arrangement as taught by Stankowski since the stacked arrangement/depressed allows for easier constriction of the connections, as the outlet port of a previous bag can easily be connected to an inlet port on the free top surface of a subsequent bag via a tubing loop above the stack. Another advantage is that it is easier to remove samples from each bag from sample ports on the free top surfaces of the bags.
Regarding claim 32, Galliher does not disclose wherein the second bag has a passage extending through the second bag from the sidewall to the pocket.
Stankowski discloses that It is also possible to achieve multiple entry points to a bag from a single port, as illustrated in FIG. 18. Here, a branched port 210 or a branched line to a port is used to allow e.g. simultaneous fluid entry/exit and/or sensing through a port 210 attached to the top film 211 of a cultivation bag. The branches 212,213 can e.g. be equipped with hose barbs 214 for attachment to (sterile) fluid lines and/or sanitary valves/connectors 215 for sampling, sensing or addition of fluids…Suitably, the sanitary valve/connector 215 and the vertical branch 213 are aligned such that a straight line passage is formed from the valve/connector to the interior of the bag 216 for insertion of needle/tubing 218 or a sensor; paragraph 74.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the sidewall of the second bag Galliher with a branched port (passage) extending through the second bag from the sidewall to a pocket as taught by Stankowski to provide access to the contents in the interior of the bag which allows sampling and sensing applications to occur.
Regarding claim 33, Galliher does not disclose wherein the passage is aligned with a sensor on the first bag.
Stankowski discloses that It is also possible to achieve multiple entry points to a bag from a single port, as illustrated in FIG. 18. Here, a branched port 210 or a branched line to a port is used to allow e.g. simultaneous fluid entry/exit and/or sensing through a port 210 attached to the top film 211 of a cultivation bag. The branches 212,213 can e.g. be equipped with hose barbs 214 for attachment to (sterile) fluid lines and/or sanitary valves/connectors 215 for sampling, sensing or addition of fluids…Suitably, the sanitary valve/connector 215 and the vertical branch 213 are aligned such that a straight line passage is formed from the valve/connector to the interior of the bag 216 for insertion of needle/tubing 218 or a sensor; paragraph 74.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the sidewall of the second bag Galliher with a branched port (passage) that is aligned with a sensor as taught by Stankowski to monitor the conditions in the interior of the first bag to ensure the integrity of the reaction.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Primary Examiner, Art Unit 1796